Citation Nr: 1529018	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for methicillin-resistant staphylococcus epidermidis (MRSE) cellulitis. 

4.  Entitlement to service connection for scars on the right leg, back, and right shoulder blade from MRSE cellulitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to February 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in Albuquerque, New Mexico.  In a June 2009 rating decision, the RO, in relevant part, denied service connection for knee and ankle disabilities.  In a May 2013 rating decision, the RO, in relevant part, denied service connection for MRSE cellulitis and scars on the right leg, back, and right shoulder blade from MRSE cellulitis. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's service connection claims for bilateral ankle and knee disabilities, he essentially claims that he suffered injuries during two instances in service while parachuting.  He was afforded an examination in March 2012.  The examiner diagnosed degenerative join disease of the bilateral knees and bilateral ankles, and concluded that they were less likely than not caused by or incurred in service.  She reasoned that the service treatment records only showed an injury to the lower extremities in October 1979 when the Veteran was seen for pain in his left foot, there was no evidence of any injury to the either knee or either ankle, and no medical evidence showing a disability within a year of service discharge.  The Board finds that this examination report is inadequate as the examiner failed to consider the Veteran's competent statements as to incurring injuries in service and relied on the lack of contemporaneous medical records.  Therefore, he must be afforded another examination.  

As to the service connection for MRSE cellulitis, there is ambiguity as to the nature of the Veteran's current disability, if any.  VA treatment records show that an MRSA surveillance nasal swab test in June 2010 was negative.  A September 2010 VA examination report showed that evaluation that day was inconclusive for recurrent, chronic rash, and abscess, and no diagnosis could be made at that time but the examiner strongly doubted MRSA infection or carrier state.  Subsequently, a May 2013 VA examiner noted a diagnosis of cellulitis and determined that the Veteran's scar residuals of cellulitis in the right forearm was at least as likely as not incurred in or caused by service.  As the record is currently unclear, the Veteran should be afforded another examination to determine the nature and etiology of any MRSE cellulitis.

Finally, as to scars on the right leg, back, and right shoulder blade from MRSE cellulitis, the May 2013 VA examiner noted scar from cellulitis on the right thigh and no scar on right shoulder.  He indicated that he could not comment on whether the Veteran's current scar of the right thigh was related to service without resorting to mere speculation.  He cited to the lack of documentation in the service treatment records of a right thigh cellulitis condition.  The examiner noted that while there was right thigh contact dermatitis noted in service, that condition did not typically leave a scar, and no skin was condition was mentioned in December 1979.  The examiner noted that the Veteran referenced right thigh scar from cellulitis in basic training but the April 1979 record only mentioned right forearm.  The Board finds that this examination report is inadequate because while there are no service treatment records substantiating his contentions, the Veteran is competent as to his assertions in this regard.  Therefore, the Veteran must be afforded another examination to consider his lay statements.  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral ankle and knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current right knee, left knee, right ankle, and/or left ankle disability is causally or etiologically related to service, to specifically include the October 1979 treatment for left foot pain. 

The examiner must comment on the Veteran's lay statements.

A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current MRSE cellulitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  

The examiner should determine whether the Veteran currently has MRSE cellulitis. 

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) as not that any currently diagnosed disability is causally or etiologically related to service. 

The examiner must comment on the Veteran's lay statements.

A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current scars on the right leg, back, and right shoulder blade from MRSE cellulitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  

The examiner should determine whether the Veteran currently has scars on the right leg, back, right shoulder blade from MRSE cellulitis.  

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability is causally or etiologically related to service. 

The examiner must comment on the Veteran's lay statements.

A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.   Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as needed, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have the opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




